Citation Nr: 0333234	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of right 
thumb injury.

2.  Entitlement to service connection for residuals of right 
hand and wrist injury.


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1983.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Commonwealth 
of Puerto Rico regional office (RO). 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran has residuals of a right thumb flexor tendon 
laceration, status post tenorrhaphy which are related to his 
period of active service. 

3.  There is no evidence of a right hand or wrist injury 
occurring during service; the record does not contain 
competent medical evidence relating any current right hand or 
wrist pathology to the veteran's period of active military 
service. 


CONCLUSIONS OF LAW

1.  Residuals of a right thumb flexor tendon laceration, 
status post tenorrhaphy were incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.102, 3.303 
(2003).

2.  Residuals of right hand and wrist injury were not 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the September 
2002 statement of the case (SOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.

A September 2001 letter informed the appellant of what 
information and evidence needed to be supplied, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence he must obtain to successfully 
prosecute his claim, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that he 
had identified as relevant to his claim.  Additionally, the 
veteran was informed of the provisions of 38 C.F.R. § 3.159 
(2002).  In a correspondence dated October 2001, the veteran 
indicated that all his treatment was performed at VAMC San 
Juan.  Relevant medical records from that facility and dated 
February 2001 to October 2001 are presently associated with 
the claims folder.  A VA examination was conducted in August 
2001, and the relevant report is also presently associated 
with the claims folder.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in September 2001, approximately two 
years prior to the Board's consideration of this case.  
Furthermore, the veteran has not indicated the presence of 
any additional materials required to properly adjudicate his 
claim.  On the contrary, he identified his treatment provider 
as a VA facility and records from that facility were 
obtained.  It is also noted that the veteran failed to appear 
for his requested hearing scheduled on January 8, 2003.  
Thus, the Board finds that the PVA case does not require any 
delay in consideration of the veteran's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  
The veteran's service entrance examination dated January 1980 
is negative for any hand, wrist, or finger pathology.

A number of service medical records, including one dated July 
1981, referenced an incident in a mess hall in Germany in 
June 1981.  The veteran fell on a broken pair of sunglasses 
and sustained a laceration to his right thumb.

A service medical record dated June 1981 described the extent 
of the injury, and outlined a course of corrective treatment 
which included surgery.  The diagnosis was laceration of 
right thumb with transsection of flexor pollicis tendon and 
radial proper digital nerve of the thumb.

There is no other mention of any type of hand or wrist 
pathology in the remainder of the veteran's service records.

The Board notes that the veteran elected to forego a service 
separation examination by executing a document to that effect 
in February 1983.  After medical records had been reviewed by 
a physician, it was determined that a separation examination 
was not required.  

Outpatient treatment records from VAMC San Juan dated 
February 2001 to October 2001 do not indicate any diagnosis 
of or treatment for finger, wrist, or hand pathology.

In August 2001, the veteran underwent a VA hand, thumb, and 
fingers examination.  The veteran reported the aforementioned 
incident that occurred in Germany in June 1981 to the 
examiner.  The veteran complained of hypersensitivity of the 
anterior thumb, with pain in his wrist and thumb, as well as 
decreased grip strength of right thumb.  The examiner noted 
that the veteran had a squaring deformity of the right 
carpal-metacarpal joint of digit one.  He had an anterior 
wrist scar of five inches in length, and another scar on the 
anterior thumb base that was four inches long.  The scars 
were moveable, and were sensitive to palpation and exhibited 
no adherence.  The scar was darkened on the rest of the skin.  

The veteran was able to touch the median transverse fold with 
the tip of all fingers, and he was able to touch the tip of 
all the fingers to his thumb.  Flexion of the proximal thumb 
and the distal joint of the thumb was rated 4/5.  Thumb 
extensors and abductors are 5/5.  The veteran was noted to 
have normal dexterity. Handgrip was rated as 4.5/5.  

The right wrist was noted to exhibit dorsiflexion and palmar 
flexion of 80 degrees.  Thumb x-rays revealed generalized 
osteopenia, with preserved articular spaces and a small bone 
cyst at head of fourth metacarpal.  The diagnosis was history 
of right thumb flexor tendon laceration, status post 
tenorrhaphy. 

The record contains no objective evidence of any treatment 
for or complaints of right hand or wrist injury during active 
military service.  In fact, the first objective indication of 
any type of residual of a hand or wrist injury in the record 
occurs in August 2001, in the form of the aforementioned VA 
medical examination.  

Although the veteran exhibits at least one residual of a past 
hand or wrist injury in the form of scarring to the wrist, 
there is no objective evidence connecting the current 
pathology to the veteran's period of service almost two 
decades earlier. 

While the veteran sincerely believes that he currently has 
residuals of right hand and wrist injury because of his 
period of military service, the Board would like to emphasize 
that it is the province of trained health care professionals 
to enter conclusions that require medical opinion, such as 
the diagnosis of a disability or an opinion as to the 
etiology of that disability.  In this case, the veteran's 
evidentiary assertions regarding the relationship between any 
current physical findings involving his hand or wrist and his 
service are found to be inherently incredible when viewed in 
the context of the total record.  While the veteran may be 
competent to offer evidence regarding symptoms, see Savage v. 
Gober, 10 Vet. App. 489 (1997), he is not competent to 
diagnose the presence of a current disability or to relate 
the presence of any current physical findings to any 
particular event or period of time; hence, his contentions in 
this regard have no probative value.  An appropriate medical 
expert must identify such a relationship, which involves a 
medical diagnosis (and nexus to service).  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App 609, 611 (1992).

Indeed, the objective evidence does not indicate the presence 
of residuals of hand or wrist injuries until 2001, 
approximately 18 years after separation from service, and 
there is no competent evidence showing a causal link between 
the veteran's current hand or wrist pathology and military 
service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of right hand and wrist injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385.  Since the weight of the evidence for 
and against the claim with regard to this issue is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (2002).

With respect to the veteran's claim for service connection 
for residuals of right thumb injury, the Board notes that the 
service medical records document a laceration to the right 
thumb in June 1981.  The recent VA examination found a four 
inch scar on the anterior base of the right thumb.  There was 
only 4/5 muscle strength in the proximal and distal joint of 
the thumb.   Diagnoses included history of a right thumb 
flexor tendon laceration, status post tenorrhaphy.  As this 
has not been medically associated with any other cause, 
service connection for scar, right thumb, is appropriate.  38 
C.F.R. § 3.303.







ORDER

Entitlement to service connection for residuals of a right 
thumb flexor tendon laceration, status post tenorrhaphy is 
granted.

Entitlement to service connection for residuals of right hand 
and wrist injury is denied. 






	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



